—Appeal by defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered May 21, 1981, convicting him of robbery in the first degree, robbery in the second degree, burglary in the second degree, criminal possession of a deadly weapon in the fourth degree, and criminal trespass, upon a jury verdict, and imposing sentence. '
Judgment affirmed.
*681The majority of defendant’s contentions were addressed in the decision affirming the conviction of his codefendant (see, People v Ponton, 90 AD2d 799) and are no more compelling on the instant appeal.
Defendant’s remaining contentions have been considered and have been found to be without merit. Gibbons, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.